406 Pa. 281 (1962)
Simon, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued November 28, 1961.
January 17, 1962.
*282 Before BELL, C.J., JONES, COHEN, EAGEN and ALPERN, JJ.
Edward Unterberger, for appellant.
Augustus Sigismondi, Assistant City Solicitor, with him James L. Stern, Deputy City Solicitor, Levy Anderson, First Deputy City Solicitor, and David Berger, City Solicitor, for City of Philadelphia, appellee.
*283 OPINION PER CURIAM, January 17, 1962:
Judgment affirmed on opinion of Judge KELLEY of the court below.
Mr. Justice EAGEN dissents.